Title: From John Adams to Benjamin Lincoln, 19 May 1790
From: Adams, John
To: Lincoln, Benjamin



Dear Sir
New York May 19 1790

I have duly received but not duly answered your favor of April 3d.... It is a misfortune that a man can never be spoken to by a projector without being misunderstood or misrepresented I told Mr. Forbisher that if he expected any thing from the general government, he must apply to it by petition. But I never told him, that I had the least suspicion that the general government would ever do anything for him.—How should they?  He is in possession of no secret; if he was an inventor or discoverer he has long since made his art public; he therefore cannot obtain a patent.—One is harrassed through life with an hundred of these dreamers who will never take no! for an answer.  If he will believe that Congress will assist him why does he not petition?  I have no such faith: if the state would not assist him, why should the Continent?  We have been much allarmed; at the sickness of the President: but thank God, he is better and recovering fast.  The house do not harmonize in the right system so well as we could wish: but the prosperity of the Country, has been so greatly promoted by the government, that I hope we shall not throw it away.—The Massachusetts have appeared to me to waver as much as any State: but the elections this year I hope are more favorable.
Yours &c

John Adams